NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-1013
                                       ___________

                       MARK WALLACE, a/k/a MARK GREEN,
                                   Appellant

                                             v.

             FEDERAL DETENTION CENTER; TROY LEVI, WARDEN
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:12-cv-01217)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 3, 2013

               Before: RENDELL, FISHER and GARTH, Circuit Judges

                               (Opinion filed: June 5, 2013 )
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Mark Wallace, a.k.a. Mark Green, a federal prisoner proceeding pro se, appeals

from the District Court’s denial of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. For the reasons set forth below, we will affirm the District Court’s order.
                                            I.

       Because we write primarily for the parties, we need only recite the facts necessary

for our discussion. On February 5, 2011, while incarcerated at the Federal Detention

Center (“FDC”) Philadelphia, Wallace participated in a fight with several other inmates

involving the use of broken, sharpened broomsticks as weapons. The Bureau of Prisons

(“BOP”) investigated the fight and issued two incident reports on April 6, 2011, charging

Wallace with violating FDC Philadelphia’s Code of Conduct. During the pendency of

the investigation, Wallace was placed in solitary confinement within the prison’s Special

Housing Unit (“SHU”). On April 13, 2011, a Disciplinary Hearing Officer (“DHO”)

conducted two separate hearings to address the charges in each report. According to the

findings of the DHO, video surveillance recorded Wallace and another inmate

exchanging blows with broken broomsticks. Wallace stabbed the other prisoner in the

eye with a pen or pencil and received numerous lacerations himself. Ignoring commands

from a prison officer, Wallace twice entered the cell of another inmate and attempted to

stab him with the sharpened end of the broken broom handle. Wallace admitted to being

involved in the fight, but claimed he was acting in self-defense. The DOC found that

Wallace had committed the acts as charged and disallowed 107 days of “good time”

credits from his sentence.1



       1
        Wallace timely appealed the DHO determinations and the appeal was denied at
each level.


                                            2
       On March 8, 2012, Wallace filed a habeas corpus petition pursuant to 28 U.S.C.

§ 2241, based on six claims that the FDC Philadelphia deprived him of a liberty interest

without due process of law by revoking his good-time credits without following BOP

procedures. He sought to have his good-time credits restored. The District Court denied

Wallace’s § 2241 petition and he timely filed this appeal.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. A challenge to a disciplinary

action resulting in the loss of good conduct time is properly brought pursuant to § 2241,

“as the action could affect the duration of the petitioner’s sentence.” Queen v. Miner,

530 F.3d 253, 254 n.2 (3d Cir. 2008). We review the denial of habeas corpus relief de

novo, exercising plenary review over the District Court’s legal conclusions and applying

a clearly erroneous standard to its findings of fact. Vega v. United States, 493 F.3d 310,

314 (3d Cir. 2007).

                                             III.

       We agree with the District Court’s denial of Wallace’s § 2241 petition. A prisoner

has a liberty interest in good time credits. Vega, 493 F.3d at 317 n.4. Thus, when a

disciplinary hearing may result in the loss of those credits, an inmate must receive

(1) written notice of the charges at least twenty-four hours prior to any hearing, (2) an

opportunity to call witnesses and present evidence in his defense, (3) an opportunity to

receive assistance from an inmate representative, and (4) a written statement of the

evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

                                              3
U.S. 539, 563-71 (1974). The Supreme Court has held that “revocation of good time

does not comport with the minimum requirements of procedural due process unless the

findings of the prison disciplinary board are supported by some evidence in the record.”

Superintendent v. Hill, 472 U.S. 445, 454 (1985) (internal quotation marks and citation

omitted). The Hill standard is minimal and does not require examination of the entire

record, an independent assessment of the credibility of witnesses, or even a weighing of

the evidence. See Thompson v. Owens, 889 F.2d 500, 502 (3d Cir. 1989). The relevant

inquiry is whether “there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” See Hill, 472 U.S. at 455-56.

       Upon review of the record, we agree with the District Court that Wallace was

afforded due process during the disciplinary proceedings as required by Wolff and Hill.

First, Wallace alleges that prison officials did not present him with charges within 24

hours of the conduct in violation of 28 C.F.R. §541.5(a)2, which states that a prisoner is

to “ordinarily receive incident report within 24 hours of staff becoming aware of [his]

involvement in the incident.”3 Wallace claims that he was presented with notice of the

       2
           This section was formerly codified at 28 C.F.R. § 541.15(a).
       3
         As the District Court properly noted, this regulation is discretionary, not
mandatory and prison officials are given wide discretion to adopt and execute their
policies needed to maintain internal order. See Bell v. Wolfish, 441 U.S. 520, 547
(1979). Here, the BOP officials admitted to the delay in producing the incident reports,
attributing the delay to the need for a lengthy investigation because the incident involved
several inmates. We agree with the District Court that the incident required a lengthier
investigation and conclude that the two month delay was not unreasonable under the
circumstances.

                                              4
charges against him two months after the fight occurred, in deprivation of due process.

Wallace also contends that BOP officials violated 28 C.F.R. § 541.7(c),4 by not

conducting a hearing within three days of the alleged conduct.

       However, even if these regulations were violated, Wallace cannot show that his

right to due process was infringed, where Wolff does not require issuance of the charge

within 24 hours of the incident or a hearing within three days of the alleged conduct, and

where any delay did not prejudice him. See, e.g., Wilson v. Ashcroft, 350 F.3d 377, 381

(3d Cir. 2003) (holding, in the immigration context, that “there would be no due process

violation in the absence of prejudice”). Wolff only requires that an inmate receive

written notice of the charges 24 hours before a hearing, and here, Wallace was provided

adequate and proper notice one week prior. Also, although Wallace has a liberty interest

in his good time credits, he did not show that the regulations themselves created a liberty

or property interest such that their violation abridged his due process rights. See, e.g.,

Sandin v. Conner, 515 U.S. 472, 487 (1995) (holding that the Hawaii prison regulation in

question did not afford the defendant a protected liberty interest that would entitle him to

the procedural protections set forth in Wolff).5


       4
           This section was formerly codified at 28 C.F.R. § 541.15(b).
       5
         Wallace also claims that BOP officials violated 28 C.F.R. § 541.8(h), previously
codified at 28 C.F.R. § 541.17(g), by failing to provide him action copies of the DHO’s
post-hearing report within 24-hours of making a determination. We agree with the
District Court that Wallace cannot demonstrate that failure to provide him with the copies
within 24-hours of making a determination prejudiced him.


                                              5
       Finally, Wallace challenges the sufficiency of the evidence at the hearings and

argues that BOP officials falsified the incident reports in retaliation for a complaint he

filed against one of them. However, the record shows that DHO relied on videotaped

evidence of the fight and eyewitness testimony, which showed Wallace’s participation in

the fight. Thus, the DOH findings and the decision to deny Wallace’s good-time credits

are supported by “some evidence,” in satisfaction of the due process requirements of

Wolff and Hill.6

                                             IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




       6
         Wolff requires that Wallace be afforded the opportunity to call witnesses and
present documentary evidence during the disciplinary hearing, as well as the opportunity
to receive assistance from an inmate representative. Wolff, 418 U.S. at 566-71. The
record shows that Wallace declined to call any witnesses or present documentary
evidence, and that he waived his right to a staff representative. Wolff also requires that
Wallace receive a written decision explaining the DOH’s conclusions. Id., at 564-65.
The DOH complied with this requirement and, thus, all of the Wolff standards were met.


                                              6